Citation Nr: 1107734	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to an acquired psychiatric 
disorder, including PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in October 2010, which vacated a 
July 2009 Board decision and remanded the case for additional 
development.

This matter originally arose from an April 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  Subsequently, the Board remanded this 
matter to the RO for additional development in October 2006 and 
July 2007.

In December 2006, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information and 
evidence necessary to substantiate his claims by correspondence 
dated in February 2004, March 2006, and August 2007.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the March 2006 
and August 2007 correspondence provided to the Veteran.

The Veteran claims he has an acquired psychiatric disorder either 
due to or aggravated by active service. 

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2010).

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).

In the October 2010 Joint Motion for Remand, the parties agreed 
that the Board failed to discuss three separate issues.  

First, the Board failed to address how it determined that the 
Veteran has a psychiatric disorder that existed prior to service.  
Although service treatment records refer to psychiatric treatment 
prior to service, there are no pre-service treatment records 
indicating a diagnosis of a psychiatric disorder.  

Service treatment records include a hospital discharge report 
dated in January 1969 which indicated that prior to service, when 
the Veteran was 11 years old, he apparently passed out and lost 
consciousness.  The report showed that X-ray studies of the skull 
and an EEG were within normal limits.  The youngster was seen by 
a neurologist who felt there was no neurologic disease at that 
time. While the report indicated that etiology of the syncope was 
undetermined, it was suggested in the report that an emotional 
factor might be involved.  The January 1974 enlistment 
examination revealed no psychological abnormalities.  The January 
1974 enlistment Report of Medical History noted the January 1969 
hospitalization.  Records from a June 1976 motor vehicle accident 
revealed that the Veteran had been prescribed Valium since March 
from a Navy physician because the Veteran became nervous when he 
was upset.

A July 1976 psychiatric evaluation noted that the Veteran had 
undergone a psychological evaluation in the sixth grade and six 
months of therapy for emotional problems, but this treatment was 
discontinued by his parents because they felt it was not 
beneficial.  It was noted that the Veteran stated that he had 
always been a nervous tense individual and that he had episodic 
bouts of anxiety after entering the Coast Guard.  It was further 
noted that he was twice evaluated for this when assigned overseas 
to isolated duty.  That treatment involved the prescription of 
Valium.  Subsequent to the motor vehicle accident the Veteran 
felt growing anxiety and manifested trembling hands and 
stuttering.

He was then hospitalized in August and September 1976 for 
psychiatric evaluation after an acute anxiety episode which 
appeared to be related to the motor vehicle accident.  According 
to the discharge summary, his anxiety and neurotic behavior 
actually went back to the period of psychiatric treatment as an 
out-patient when he was 12 years old.  It was noted that his 
problems of anxiety, self-esteem and insecurity and lack of 
confidence in his behavior contributed to a variety of neurotic 
mechanisms.  But he appeared to be functioning very adequately 
and it was felt that he should be returned to the Coast Guard to 
complete his tour of duty.  Discharge diagnosis was mild anxiety 
neurosis.

Upon remand, the AMC should attempt to obtain any private 
treatment records dated prior to the Veteran's service to verify 
any psychiatric treatment prior to service and to determine, 
what, if any, psychiatric diagnosis was given. 

Second, the Board failed to give adequate rationale for rejection 
of the PTSD diagnoses given in the December 2003 VA progress note 
and June 2006 Vet Center examination.  The Board placed more 
weight on the June 2005 VA examiner's findings that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD and 
diagnoses of a history of generalized anxiety disorder and a 
personality disorder not otherwise specified.  

Third, the Board failed to determine if any psychiatric 
condition, not just PTSD, diagnosed during the claims process was 
related to service.  Given the June 2005 VA examiner's diagnosis 
of generalized anxiety disorder, another VA examination is 
necessary to determine if that disorder is related to service, or 
can be determined as manifesting prior to service.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

In light of the foregoing, the Board finds that a VA examination 
is necessary to obtain a medical opinion which clearly addresses 
the questions of whether the Veteran's has a current psychiatric 
disorder was due to or permanently worsened by his active 
service.

The Board notes that the pending claim for entitlement to service 
connection for a cardiovascular disorder, to include as secondary 
to an acquired psychiatric disorder, including PTSD, is 
"inextricably intertwined" with the above allowance of the claim 
for entitlement to service connection for a psychiatric 
condition, inasmuch as the allowance of the benefits for that 
claim for service connection clearly affects the adjudication of 
the claim for entitlement to service connection for a 
cardiovascular disorder.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that, as 
any Board action on the issue of entitlement to service 
connection for a cardiovascular disorder would, at this juncture, 
be premature, the issue must be deferred pending the actions 
requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
health care providers, who treated the 
Veteran for any psychiatric/emotional 
disability prior to service.  The Veteran 
should be requested to provide the names 
and addresses of all schools he attended 
from kindergarten, until he completed his 
highest grade of education.  After the 
Veteran has signed the appropriate 
releases, any records not currently 
contained in the claims file should be 
obtained and associated with the claims 
folder.  School records requested from 
each school are to include all of the 
Veteran's student permanent records and 
any ancillary records associated with his 
files.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above has been done, the RO 
should schedule another VA examination of 
the Veteran, and request the VA 
psychologist or psychiatrist to offer an 
opinion as to 

a.  whether any current psychiatric 
disorder is either related to his 
military service; or, 

b.  if a psychiatric disorder is 
determined to have preexisted service, 
the examiner must also address the 
issue of whether his condition was 
aggravated by service.

Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the psychiatrist 
or psychologist.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

4.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claims.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


